Citation Nr: 1534885	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to initial rating in excess of 30 percent for the service connected disability of posttraumatic stress disorder (PTSD), with alcohol abuse for the period from December 26, 2010 to July 10, 2012 and in excess of 50 percent disabling since July 10, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  





INTRODUCTION

The Veteran had active military service from June 2006 to December 2010.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the Board in December 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This case was previously before the Board in October 2014.  At that time, the denied an increased evaluation for the Veteran's service connected PTSD for the periods on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued a Joint Motion for Remand and vacated the Board's October 2014 decision because it failed to discuss all of the relevant evidence when evaluating the Veteran's PTSD claim.  The case was remanded to the Board for further analysis and is before the Board once again.  

During the course of the Veteran's appeal, in a March 2014 rating decision, the VA's Appeals Management Center (AMC) recharacterized the service connected disability as PTSD with alcohol abuse, and increased the initial rating from 30 to 50 percent effective July 10, 2012.  The Veteran has not withdrawn his appeal for a higher rating and as such, the Board will evaluate the entire period on appeal for purposes of an increased rating.  

FINDING OF FACT

For the entire period on appeals, the Veteran's PTSD is manifested by symptoms of chronic sleep impairment, nightmares, suspiciousness, anxiety and depression, mood difficulties, irritability, obsessional rituals, intrusive memories, avoidance behavior, homicidal ideation, violence, anger, rage, panic attacks, difficulty adapting to stressful situations and difficulty establishing and maintaining family and social relationships.  There is no objective evidence of suicidal ideation, speech intermittently illogical, near continuous panic attacks or depression affecting the ability to function independently. 


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts entitlement to an increased evaluation for his service connected PTSD.  He is currently rated as 30 percent disabling from December 26, 2010 to July 9, 2010 and as 50 percent disabling from July 10, 2012 to the present.  After a careful review of the evidence, the Board has determined that Veteran is entitled to a 100 percent evaluation for the entire period on appeal.  The Veteran's disability has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

A July 2011 intake assessment from the Vet Center noted that the Veteran reported life was okay but wanted tings to be like it was before he went to war.  It noted he would pursue treatment at the VA.  He denied suicidal thoughts or attempts but admitted to feelings of hopelessness or despair and homicidal thoughts and plans.  Mental status examination reflected he was neat and friendly with appropriate speech and oriented in all spheres.  His affect was anxious, motor activity tense and judgment fair.  He reported delusions, excessive appetite and sleep disturbance.  

In August 2011, the Veteran submitted a statement in support of his claim.  He wrote that his wife has seen changes in him, as well as other family members.  They tell him that he his meaner and making weird decisions.  The Veteran stated that he cannot sleep, has irregular eating habits, nightmares of his time in Iraq and being attacked.  He is always on guard and easily startled.  Sometimes he feels as though his mind will make him feel as though he is surrounded by enemies and he will make a plan to bring bodily harm to those persons.  He holds in all of his anger and stress, which is causing him to drink a lot.  

The Veteran was afforded an initial PTSD examination on September 16, 2011.  The examiner noted that the Veteran received a Combat Action Badge while stationed in Iraq.  The Veteran experienced mortar attacks every other day during his last tour in Iraq.  He knew of two soldiers that were killed during mortar attacks.  He explained to the examiner that even though his military occupational specialty was as a food service operator, he was often assigned to missions in the field.  He was responsible for clearing bodies after they were attacked with bombs or IEDs.  He saw dead soldiers and Iraqi civilians and was responsible for cleaning both up.  In 2009, the Veteran was stationed in Baghdad and was scared to death he was going to die.  He reported that he was "freaked out" by constant mortar attacks, as well as, the death of two soldiers he was well acquainted with.  He lived in fear of dying every day.  

At the time of this examination in 2011, the Veteran had already begun counseling sessions at the Vet Center.  He was being counseled on sleep related issues, irritability and anger.  He had cut himself with a knife when he got angry with his wife.  At the time of the examination, he was not on any psychotropic medications and no history inpatient hospitalizations.  The Veteran reported that he had no mental or psychological problems prior to service, but since returning from Iraq and separating from the military he has been angry, becomes easily irritated and has had problems controlling his anger at home.  He gets depressed, and will sit in front of the TV and drink during those times.  He notes that he has difficulty around crowds and is hyperaware of his environment and is hypervigilant to loud sounds.  He becomes anxious and nervous around loud sounds to include gunshots and fireworks.  He avoids watching anything on TV related to war.  Lastly, he reported that he has trouble sleeping; he gets no more than 5 to 6 hours of sleep per night and on many occasions has nightmares related to his time in Iraq.  He tries to control any intrusive thoughts or flashbacks, but if someone begins talking about the Army this triggers his memories and makes him anxious and nervous.  

It was noted that the Veteran is married and has a two-year-old son.  He becomes irritable at home and has whipped his son before.  He has been irritable with this wife due to his anger related issues.  The Veteran does spend time with his family, goes fishing with this father from time to time, attends church and is independent with activities of daily living.  

Upon examination, it was noted that the Veteran was well oriented to day, date, month, year, place, person and situation.  His immediate, recent and remote memories were intact.  He indicated he got depressed and anxious.  He reported no suicidal or homicidal thoughts at the time.  He reported that at times he feels like he hears something when there is nothing there, but he has no visual hallucinations.  Insight and judgment were fairly intact.  He was diagnosed with PTSD and given a GAF score of 65-70.  

In November 2011 he was seen at VA to get counseling for his PTSD.  He indicated he was married and had two sons and also reported several friends and family with whom he socialized.  On mental status examination he was alert and attentive and oriented in all spheres.  He was cooperative and reasonable.  Speech was normal.  Mood was euthymic and affect was congruent with mood.  There were no hallucinations and thought process and content was normal.  He denied suicidal or violent ideation.  Insight and judgement were good and memory was intact.  VA treatment records in December 2011 reflect the Veteran was seen for anger and indicated he was angry and always on guard.  He was casually dressed and judgment and insight appeared intact.  He denied suicidal or homicidal ideation and denied delusions.  Speech was normal and thought process was appropriate, linear and goal oriented.   

In January 2012, the Veteran submitted another statement in support of his claim.  He wrote that he experiences nightmares about once a week.  He also submitted treatment notes from the Vet Center.  These treatment notes state that the Veteran experiences feeling of hopelessness and despair, that he has homicidal thoughts and plans of action regarding those homicidal thoughts.  The report states that the Veteran's memory function was impaired, his motor activity was tense, he experienced delusions, had an excessive appetite, recent weight change and sleep disturbance with middle insomnia.  

A VA treatment notes from January 2012, states that the Veteran reported that his anger and problems disciplining his child are in remission.  He has been able to draw healthy boundaries in family relationships and was no longer being pulled into his sister's relationship problems.  The Veteran was unable to attend group therapy because it interferes with his school schedule.  

In February 2012, the Veteran underwent another VA examination.  The Veteran's reported stressors were the same as on previous examinations.  He reported that he was going to the VA mental health clinic but discontinued this treatment there, but he continued to attend weekly meetings at the Vet Center.  He was still not on any psychiatric medications.  At the time of this examination, he complained of an increase in his PTSD symptoms, with new triggers like the failing health of his mother.  He had become preoccupied with death over the last two months and spends a lot of time focusing on when, where and how he will die.  He avoids others, becomes irritated easily, and arguments with his wife increased in frequency and intensity.  His anxiety has increased, especially at school, and then he begins to focus more on his own death.  He stated that he becomes diaphoretic and short of breath and feels as though he could pass out.  He still has difficulty sleeping, struggles with flashbacks, fights and talks in sleeps.  He reported that his hypervigilance to noises causes him to startle easily.  He feels paranoid; he checks his locks and windows frequently.  He is currently not working due to his school attendance.  The examiner assigned a GAF score of 61.  

On the Veteran's VA-Form 9, dated July 2012, he complained that the examiner did not comprehend the seriousness of his examination. 

A mental health consultation note from July 2012 states that the Veteran reported anger outbursts, to include kicking the headlight out of a vehicle that was owned by his brother in law.  He also reported that there are some people he would like to hurt, but that he would not kill them because he is a Christian.  He wants to hurt these people because he feels they take advantage of him.  

The Veteran was afforded a Board hearing in December 2012.  The only thing the Veteran requested at his hearing was another examination.  There was no discussion of his symptoms or why he felt he was entitled to a higher evaluation. 

Another mental health treatment note from May 2013 states that the Veteran last worked in September 2012.  He reported that he has issues with his wife regarding control and power that has led to instances of domestic violence.  He has been having problems with his wife and he struggles to know how to parent and discipline his two young children.  He is in contact with his parents, his father attempted suicide in 2012.  His mother was diagnosed with cancer in 2012.  He has four siblings, but two are in jail and he has no relationship with them.  The Veteran's PTSD symptoms at the time of this note include avoidance/numbing, re-experiencing, and hyperarousal.  Other symptoms include nightmares, sleep issues, triggers that cause hyper aroused responses, emotional isolation, difficulty communication and managing emotions.  He suffers from three panic attacks weekly, and struggles from lack of sleep.  His emotional numbing is affecting his relationship with his wife, as well as anger and impulse control.  He reported that anger and rage erupt easily out of him and he is not sure how to change to that.  He indicated it made it difficult to deal with his young children.  He stated that three months prior his wife tried to leave him and an altercation occurred.  He tries to control his wife and tell her what to do all the time.  He has a history of being an abuser both mentally, emotionally and physically.  It was noted that the Veteran has become a chronic masturbator, to include multiple times daily.  However, the Veteran has noted that he would like to overcome his addiction to porn.  On mental status examination he was oriented in all spheres and appropriately dressed.  He was cooperative.  Mood and affect were congruent and dysthymic.  Speech was normal and thought process was normal.  Perceptions were not unusual.  Attention and concentration were negatively affected by PTSD.  Insight and judgment were fair to poor.  Based upon this evaluation he was accepted as appropriate for admission for the inpatient PTSD treatment program and was placed on a wait list for the next available combat veteran's group.

The Veteran submitted numerous buddy statements to support his claim.  The statements all give a very clear picture of the Veteran's current state; namely that since his return from the military he has been angry, not himself, mean, irritable, out of character and violent.  The Veteran is angry towards others, no one can ever do anything right, he tries to start fights with people, he beats his children violently, and he ruminates about hurting others that he feels have wronged him.  His brother-in-law reported that even his appearance is not the same as it is like he does not bathe often.  

The Veteran had another VA mental health examination in March 2014.  At this time, he was diagnosed with PTSD and alcohol abuse.  His symptoms were the same, but the severity was increasing as was his dependence on alcohol.  

The Board has determined that a 100 percent evaluation is warranted for the entire period on appeal because the competent evidence of record demonstrates that the Veteran's current disability picture more closely approximates a 100 percent evaluation.  The Board acknowledges that the Veteran's VA examiners noted that the Veteran's PTSD causes him to suffer from; chronic sleep impairment, intrusive memories and nightmares, panic attacks, depressed mood, hypervigilance, disturbances in motivation and mood, difficulty adapting to stressful situations, impaired impulse control (such as unprovoked irritability and violence), and difficulty establishing and maintaining relationships.  While the Veteran appears to be doing well at school, and does not seems to suffer from disorientation or have an inability to perform activities of daily living; his relationships with those around appear to be violent, filled with rage, anger and hostility.  The Veteran has admitted to being violent with his children and his wife.  He has damaged his brother in law's car due to anger.  He has stated that he thinks about hurting people on a regular basis and the only thing stopping him is his faith.  He has stated that he is hypervigilant, anger, experiences hyperarousal, suffers from nightmares and flashbacks, experiences panic attacks at least three times per week.  The Veteran is desperately seeking help for his condition as he sees himself deteriorating.  The Veteran had numerous buddy statements submitted to support his claim and they all paint a picture of a man who growing more and more out of control, a man that was changed by his time in service and is struggling to cope with civilian life.  The Veteran has shown that he is capable of irrational behavior, he is controlling to the point of being violent, he feels as though people are trying to take advantage of him and he is unable to control his anger to the point where he is relying on alcohol and chronic masturbation to control his emotions.  The Veteran has extreme socialization problems, as was noted on his March 2015 VA examination.  The Board is assigning an increased evaluation even though this GAF scores do not provide evidence of worsening symptoms; however, the Board notes that GAF scores are used to gauge the Veteran's level of functioning at the time of the evaluation (i.e., the current period).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  

As such, the Board finds that the criteria for a 100 percent evaluation for the Veteran's service-connected PTSD have been met for the entire period on appeal.  38 C.F.R. § 4.7, Diagnostic Code 9411; see generally Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Additional Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely panic attacks; chronic sleep impairment; impaired impulse control (with unprovoked irritability with periods of violence); severe neglect in personal appearance and hygiene; and lack of motivation are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to an evaluation of 100 percent disabling for the service-connected disability of PTSD for the entire period on appeal is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


